DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/2019 is acknowledged and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 4-8, 8, 11-15, and 18-20 are rejected on the ground of nonstatutory obviousness-type type double patenting over claims 1, and 5-8 of US Patent 10433018 in view of Zier et al. (US 20120316934). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter or they are obvious variation of claim 1, and 5-8 of US Patent 10433018.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:


Instant Application 16569517
US Patent 10433018
Claim 1, 8, 15  maps to
Combination of claim 1 and 5
Claims 4, 11, 18  maps to 
Claims 5
Claim 5, and 12  maps to 
Claim 6
Claim 6, 13, and 19 maps to
Claim 7
Claim 7, 14, and 20 maps to
Claim 8


Claim 1 of US Patent 10433018 claims inventive steps same as the inventive steps in claims 1, 8, and 15 of instant application. However combination of claim 1 and 5 of US Patent 10433018 does not claim limitations, “generating video content based on modifying ratio of non-advertisement and advertisement content item”.
Zier discloses, generating video content based on modifying ratio of non-advertisement and advertisement content item (par. 0059, discloses if channel contains predetermined ratio between placed ad and events (i.e. TV show or programing), if ratio is not reached ad can be placed, i.e. increase the ads, see par. 0078 also). 
 Therefore, it would have been obvious to one of ordinary skill in the art to modify combination of claims 1 and 5 US Patent 10433018 by adding feature of generating video content based on modifying ratio of non-advertisement and advertisement content item, as taught by Zier, to provide an improved placement of auxiliary media by controlling placement of auxiliary media in relation to at least one content item presented to a user (see, Zier par. 0008-0010).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 8, and 15, claims recites limitation, “while generating the video content, modifying, by the computing system, the particular active/inactive status attribute based on a ratio of (a) a number of active status attributes in the second set that correspond to non-advertisement content items in the first set to (b) a number 
Examiner review of specification reveals that par. 0094-0096, discloses, only selecting a threshold number of the other active/inactive status attributes are active status attributes that respectively correspond to other content items of the first type. In some instances, if this condition is satisfied, this may indicate that a significantly high number of non-advertisement content items are included in the generated video content, such that additional advertisement content items should also be included in the generated video content. However, this paragraphs only suggesting that, based on high number of non-advertisement, include additional advertisement content, these paragraphs do not suggest to consider any specific ratio between non-advertisement content and advertisement content in order to include additional advertisement content. 
Therefore specification does not provide written description to support the limitations of claims 10 and 19.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1, 8, and 15, claims recites limitation, “while generating the video content, modifying, by the computing system, the particular active/inactive status attribute based on a ratio of (a) a number of active status attributes in the second set that correspond to non-advertisement content items in the first set to (b) a number active status attributes in the second set that correspond to advertisement content items in the first set”. 
Examiner review of specification reveals that par. 0094-0096, discloses, only selecting a threshold number of the other active/inactive status attributes are active status attributes that respectively correspond to other content items of the first type. In some instances, if this condition is satisfied, this may indicate that a significantly high number of non-advertisement content items are included in the generated video content, such that additional advertisement content items should also be included in the generated video content. However, this paragraphs only suggesting that, based on high number of non-advertisement, include additional advertisement content, these paragraphs do not suggest to consider any specific ratio between non-advertisement content and advertisement content in order to include additional advertisement content, therefore it renders the claim indefinite, appropriate correction is required. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Regarding claims 1, 8, and 15, claims recites limitation, “while generating the video content, modifying, by the computing system, the particular active/inactive status attribute based on a ratio of (a) a number of active status attributes in the second set that correspond to non-advertisement content items in the first set to (b) a number active status attributes in the second set that correspond to advertisement content items in the first set”. 
Examiner review of specification reveals that par. 0094-0096, discloses, only selecting a threshold number of the other active/inactive status attributes are active status attributes that respectively correspond to other content items of the first type. In some instances, if this condition is satisfied, this may indicate that a significantly high number of non-advertisement content items are included in the generated video content, such that additional advertisement content items should also be included in the generated video content. However, this paragraphs only suggesting that, based on high number of non-advertisement, include additional advertisement content, these paragraphs do not suggest to consider any specific ratio between non-advertisement content and advertisement content in order to include additional advertisement content; therefore specification fails to provide proper antecedent basis for the claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423